Exhibit 99.3 @NFX is periodically published to keep shareholders aware of current operating activities at Newfield.It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. February 5, 2009 This edition of @NFX includes: · 2008 DRILLING ACTIVITY BY AREA · RECENT HIGHLIGHTS · OPERATIONAL SUMMARIES BY GEOGRAPHIC REGION · 2009 GOALS · FIRST QUARTER 2009 GUIDANCE · UPDATED TABLES DETAILING COMPLETE HEDGE POSITIONS Fourth Quarter 2008 Drilling Activity NFX OperatedNon-OperatedGross Wells Dry Holes Mid-Continent 23 28 51 0 Rocky Mount. 81 3 84 1 Onshore GC 17 3 20 5 Gulf of Mexico 1 1 2 0 International 4 4 8 0 Total: 126 39 165 6 2008 Drilling Activity NFX Operated Non-OperatedGross WellsDry Holes Mid-Continent 120 107 227 3 Rocky Mount. 271 16 287 4 Onshore GC 55 9 64 16 Gulf of Mexico 3 3 6 1 International 10 13 23 1 Total: 459 148 607 25 HIGHLIGHTS - 2008 production of 236 Bcfe, an increase of 24% over 2007 proforma volumes of 190 Bcfe (adjusted for asset sales and acquisitions). - Year-end 2008 proved reserves of 2.95 Tcfe, an 18% increase over proved reserves at year-end 2007. We replaced nearly 300% of 2008 production with new reserves. Substantially all of the reserve additions were from organic drilling programs and 62% at year-end were proved developed. Net negative reserve revisions, due primarily to lower commodity prices at year-end 2008, totaled 66 Bcfe. 1 - 2008 Capital Spending/Finding Costs. Newfield invested approximately $2.3 billion in 2008. Total F&D costs in 2008 were $2.96 per Mcfe, excluding the negative impact of price-related reserve revisions, and $3.31 per Mcfe including the revisions. - Approximately 75% of total Company year–end ’08 reserves in resource plays in our two largest divisions: the Mid-Continent and Rocky Mountains. Reserves in these divisions increased 21%. Nearly two-thirds of the 2009 capital budget is allocated to these areas. Combined F&D costs in the Mid-Continent and Rocky Mountains averaged $1.91 per Mcfe in 2008, excluding the negative impact of price related reserve revisions and $2.23 per Mcfe including the revisions. - Five deepwater Gulf of Mexico developments provide visible, future production growth. - Williston Basin success continues with a growing inventory of oil locations in the Bakken and Sanish/Three Forks. - 2009-10 hedge position has a mark-to-market value of nearly $1 billion. Approximately 70% of expected 2009 gas production is hedged with an average minimum price of nearly $8 per Mcf. Substantially all of our 2009 domestic oil production is hedged with half of this amount fixed at about $129 per barrel and the remainder with a floor price of $107 per barrel. Our 2009 capital expenditures budget is $1.4 billion, down 30% from original expectations. Our estimate for 2009 cash flow is anchored by our substantial hedge position. MID-CONTINENT Our fastest growing division over the last three years has been the Mid-Continent.
